Citation Nr: 0833018	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  94-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include mechanical low back pain and chronic low 
back strain.

2.  Entitlement to service connection for a chronic left knee 
disorder.

3.  Entitlement to service connection for chronic 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran had certified active service from September 1978 
to September 1981 and verified active duty for training from 
January 15, 1991 to February 15, 1991.  The veteran had 
additional periods of duty with the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
chronic pilonidal cystectomy scar residuals, chronic low back 
disorder, a chronic left knee disorder and chronic 
hypertension.

In September 2005, the RO granted service connection for 
chronic pilonidal cystectomy scar residuals.  This issue has 
been resolved and is not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In March 1999 and March 2006, the Board remanded the 
veteran's claims for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 1994, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.



In reviewing the veteran's claims file, the Board notes the 
veteran's statement that he is now receiving Social Security 
Administration disability payments.  See VA joints 
examination report, September 2006.  It does not appear that 
the RO/AMC attempted to obtain the Social Security 
Administration records used in the veteran's disability 
determination.  Pursuant to Littke v. Derwinski, 1 Vet. App. 
90 (1990), the RO must obtain all records associated with 
such determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of 
any Social Security Administration 
disability determination and the medical 
records relied thereon.  If no records 
are available, this must be memorialized 
in the claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the claim(s) should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


